Citation Nr: 1648215	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.

2.  Entitlement to a compensable rating for bilateral pes planus with plantar fasciitis.  

3.  Whether the RO properly reduced the rating assigned a surgical scar, lumbar spine, from 10 percent to 0 percent.

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1986 to February 1989 and from July 1989 to July 2006.

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2010 and August 2011 rating decisions, in which the Department of Veterans Affairs (VA) RO in Atlanta, Georgia, continued a noncompensable (0 percent) rating assigned the Veteran's bilateral pes planus with plantar fasciitis, denied a TDIU, denied reopening a claim for service connection for bilateral tinea pedis, and proposed to reduce the 10 percent rating assigned the scar in the Veteran's lumbar area to 0 percent.  In an October 2011 rating decision, the RO implemented the proposed rating reduction and, thereafter, it treated the Veteran's written disagreement with the proposed reduction a disagreement with the implemented reduction.  Based on the RO's and Veteran's subsequent actions, the latter claim is now properly perfected for appellate review.

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

In a statement dated September 2010, the Veteran is raising a claim for an earlier effective date for the RO's July 2010 grant of service connection for the scar in the Veteran's lumbar area.  This claim is referred to the RO for appropriate action.  

The claim of entitlement to a compensable rating for bilateral pes planus with plantar fasciitis is addressed in the REMAND section of this decision, below, and REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a July 2010 rating decision, which the Veteran did not appeal, the RO denied a claim for service connection for bilateral tinea pedis.

2.  The evidence received since July 2010 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for bilateral tinea pedis. 

3.  The Veteran's bilateral tinea pedis initially manifested during active service.  

4.  The RO reduced the rating assigned the scar in the Veteran's lumbar area from 10 percent to 0 percent without observing applicable law and regulations. 

5.  On August 4, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw from appeal his claim for a TDIU.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision, in which the RO denied a claim for service connection for bilateral tinea pedis, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral tinea pedis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  Bilateral tinea pedis was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  The October 2011 rating decision, in which the RO reduced the rating assigned the scar in the Veteran's lumbar area from 10 percent to 0 percent, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Codes (DCs) 7800-7805 (2015). 

5.  The criteria for withdrawal of an appeal on the claim of entitlement to a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the Board's favorable dispositions, discussed below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

Service Connection - Tinea Pedis

The Veteran seeks service connection for bilateral tinea pedis.  He claims that this condition initially manifested during service in August 1991, thrice required treatment during that year, and, since then, has continued to affect him, necessitating follow-up treatment, including at a clinic during the course of this appeal. 

The RO previously denied the Veteran's claim for service connection for bilateral tinea pedis in April 2007 and July 2010 rating decisions.  In deciding this claim in July 2010, the RO considered the Veteran's service treatment records, post-service treatment records and written statements and VA examination reports.  The RO denied the claim on the basis that there was no evidence of tinea pedis in service or on VA examination.  

The RO notified the Veteran of the July 2010 rating decision, but he did not appeal it.  In addition, VA received no new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  The July 2010 rating decision is thus final.  38 U.S.C. A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran attempted to reopen this claim by written statement received in August 2011.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's July 2010 rating decision includes the Veteran's written statements, post-service treatment records and VA examination reports.  This evidence is new, not previously of record.  

The treatment records and VA examination reports are also material.  By themselves or when considered with the evidence previously of record, they relate to an unestablished fact necessary to substantiate this claim.  Specifically, they include diagnoses of bilateral tinea pedis, the absence of which formed one of the bases of the RO's previous denial of this claim.  New and material evidence having been received, this claim is reopened.

The Veteran seeks service connection for tinea pedis on a direct basis, as related to his active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service).  Generally, to prevail on a claim for service connection on this basis, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Post-service treatment records dated during the course of this appeal, reports of VA examinations conducted in October 2009 and July 2015, and a July 2015 VA medical opinion satisfy the current disability element of this service connection claim.  These documents include multiple diagnoses of bilateral tinea pedis.

The Veteran's service treatment records satisfy the in-service incurrence element as they too include diagnoses of bilateral tinea pedis.  Although there is a July 2015 VA opinion ruling out a relationship between the current tinea pedis and the in-service tinea pedis on the basis that the in-service condition resolved by separation (not shown on examination), post-service treatment records and the Veteran's statements indicate otherwise, thereby satisfying the nexus element of this claim.  The treatment records establish that the Veteran received care for tinea pedis intermittently after his discharge from service.  The statements - competent evidence of lay-observable skin symptomatology (cracking, itching skin on the feet) - establish continuity of symptomatology since the tinea pedis initially manifested.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion.")

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the tinea pedis was incurred in service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinea pedis are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Rating Reduction - Lumbar Spine Scar

The Veteran was in receipt of a 10 percent rating for a scar, lumbar area, effective July 6, 2009, when, in July 2010, he filed a claim for an increased rating for his back disability.  By rating decision dated August 2011, based on the findings of two VA examinations, the RO proposed to reduce the rating assigned the Veteran's lumbar scar to 0 percent.  In a letter dated the same month, the RO notified the Veteran of the proposed reduction.  In a rating decision dated October 2011, the RO effectuated the reduction to 0 percent, effective January 1, 2012. 

The Veteran seeks restoration of the 10 percent rating assigned his scar.  Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction in or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, in considering a possible reduction in the rating assigned the Veteran's scar, the RO satisfied these procedural requirements.  As previously noted, it issued a rating decision in August 2011 proposing to reduce the rating assigned the Veteran's scar to 0 percent.  This rating decision set forth the material facts and reasons for the proposed reduction.  Therein, the RO noted findings of VA examinations conducted in October 2009 and October 2010 (curiously, not the more favorable findings of a third VA examination) and explained that, collectively, those findings establish that the scar is asymptomatic and causing no functional limitation.  

By letter dated August 2011, attached to the rating decision, the RO notified the Veteran of the proposed reduction and informed him that he had 60 days to submit evidence to show that the change should not be made.  The RO referred the Veteran to the attached rating decision for the reasons for the action and the evidence upon which the action was based.  See 38 C.F.R. § 3.105(i)(2).

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this requirement by providing the Veteran 60 days from August 2011 to submit additional evidence, notifying the Veteran of the actual reduction in October 2011, and allowing a 60-day period to expire before assigning the reduction an effective date of January 1, 2012.

Inasmuch as the RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was proper based on the applicable regulations, 38 C.F.R. §§ 3.343, 3.344.  The first provision is inapplicable in this case as it pertains to total disability ratings. 


The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1 , 4.2, 4.10 (2015).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421  .

Here, in its October 2011 rating decision effectuating the reduction, the RO treated the question being adjudicated as a claim for an increased rating, discussed the severity of the scar using the language of the Schedule for Rating Disabilities (rating schedule) applicable to both 0 and 10 percent ratings, and noted that a 10 percent rating was not warranted.  By so doing, the RO applied a standard not pertinent to rating reductions.  It did not address whether any findings, including those shown on the October 2009 and October 2010 VA examinations, reflected improvement in the Veteran's scar, particularly from the time he underwent his May 2009 VA examination.  It also did not cite, refer to or consider regulatory provisions pertinent to rating reductions, including 38 C.F.R. § 3.344. 

In short, the evidence does not rise to the level of preponderance of the evidence showing improvement under the ordinary functions of work and life.  See Brown, 5 Vet. App. at 421.  

Inasmuch as the RO reduced the rating assigned the scar in the Veteran's lumbar area from 10 percent to 0 percent without observing applicable law and regulations, its decision in this regard is, on its face, void ab initio.  The Veteran's claim for restoration of the 10 percent rating must therefore be granted. 



TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204. 

On August 4, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw from appeal his claim of entitlement to a TDIU.  This claim now withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it must be dismissed. 


ORDER

Service connection for bilateral tinea pedis is granted.

The October 2011 reduction in the 10 percent rating assigned the scar in the Veteran's lumbar area being void ab initio, restoration of that rating is granted.

The appeal on the claim of entitlement to a TDIU is dismissed. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to a compensable rating for bilateral pes planus with plantar fasciitis, but additional action is necessary before the Board proceeds.  

During the course of this appeal, VA assisted the Veteran in developing this claim by affording him VA examinations of his feet.  Unfortunately, the reports of these examinations are inadequate to decide this claim.  First, although the Veteran last underwent such an examination in 2015, the examiner addressed the Veteran's tinea pedis, not his flat feet or plantar fasciitis.  An examiner last evaluated those conditions in 2012 and, since then, the Veteran has claimed that his feet continue to bother him, causing worsening pain and warranting a rating of at least 10 percent.

Accordingly, this claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination of his service-connected pes planus and plantar fasciitis.  Ask the examiner to follow the instructions below.

a.  Review all pertinent evidence of record and indicate in writing in the record that this review occurred. 

b.  Conduct or order any necessary testing, including, if appropriate, x-rays. 

c.  Record the Veteran's history of service-connected foot symptoms and the extent to which they interfere with his ability to function, including during flare-ups.  

d.  Diagnose and describe the severity of all service-connected foot conditions.  

e.  Note all related foot symptomatology.

f.  Indicate whether the Veteran has arthritis in his feet.

g.  Characterize any pes planus as mild, moderate, severe or pronounced.  

h.  Characterize any plantar fasciitis as moderate, moderately severe or severe.  


i.  If the foot symptoms, considered collectively, cause pain only, indicate whether and to what extent such pain interferes with the Veteran's ability to function, including during flare-ups.  

j.  Provide rationale for each opinion.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Readjudicate. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


